Mr. Justice McBride
delivered the opinion of the court.
1. The objection to the indictment was not well taken. Section 4937, L. 0. L., provides that in all prosecutions for violations of the provisions of the local option law it shall not be necessary to show knowledge on the part of the principal in order to convict for the acts of his agent or servant. In other words, a liquor dealer who employs an agent in the conduct of his business does so at the risk of answering for that agent’s criminal act in unlawfully disposing of liquor. People v. Roby, 52 Mich. 577 (18 N. W. 365: 50 Am. Rep. 270), and cases there cited. It is not necessary to state in the indictment the name of the employe who sold the liquor. Section 2370, L. O. L., provides that “all persons concerned in the com*465mission of a crime, whether it be a felony or a misdemeanor, and whether they directly commit the act constituting the crime, or aid and abet in its commission, though not present, are principals, and to be tried and punished as such.” The distinction between principal and accessory before the fact is abolished. Section 1458, L. O. L. Under these statutes the indictment was in proper form. 22 Cyc. 362.
2. The evidence introduced by the State tended to show that defendant was proprietor of a cold storage plant in which was kept nothing except beer, and that he had procured an internal revenue tax stamp, commonly called an internal revenue license, to sell malt liquor at retail. It was also in evidence that defendant had said to a witness, referring to the internal revenue license, that “it was a beer tax, and we did not have whiskey or anything further than just sell beer.” This was sufficient evidence to warrant the jury in finding that defendant was engaged in the business of selling beer.
3. Error is predicated upon the action of the district attorney, during his argument, in opening one of the captured bottles offered in evidence and saying to the jury, “Smell of that,” “That’s beer,” and other similar expressions. The jury had a right to use the senses of sight and smell in determining the character of the substance offered in evidence, and we see nothing extraordinary or lawless in the conduct of the district attorney in directing their attention to the contents of the bottle. It is also alleged that the district áttorney made improper references to the defendant on the trial, but his remarks are not set out in the transcript, except such alleged excerpts as appear in the objections of counsel, and as to these we do not see any impropriety. The obligations resting upon a district attorney in the conduct of the State’s case are not different from those resting upon every member of the bar, which are to present his client’s *466case fairly and forcibly, and we do not see that he materially exceeded the limit.
4. Error is also based upon the admission by the court of evidence of other sales made by the defendant personally to another party. This téstimony was afterwards stricken out, and the jury were emphatically instructed to disregard it, which under the circumstances cured the error of the court, if one was committed.
5.. In view of the contention of the defendant that his intent in keeping the beer in his place was an innocent one, the testimony was probably relevant. Whatever may be the rule in other states, we have frequently held that, where the intent or motive of a party in performing an act is involved, evidence of facts tending to throw light upon that intent is admissible, even though it tends to show that the party has committed other offenses. State v. Finch, 54 Or. 482 (103 Pac. 505).
6. There are also exceptions to the refusal of the court to give certain instructions requested by the defendant; but, so far as such requests were applicable to the case at bar, they were covered by the general charge, and the refusal of others was proper.
It is clear from the evidence that the defendant was absolutely and without question guilty of the offense charged, and the record indicates that he had a fair trial and that the law was fairly and fully given to the jury in the charge of the court.
The judgment is affirmed. Affirmed.